9:19-cv-02163-RMG-MGB   Date Filed 10/14/20   Entry Number 42-4   Page 1 of 11
9:19-cv-02163-RMG-MGB   Date Filed 10/14/20   Entry Number 42-4   Page 2 of 11
9:19-cv-02163-RMG-MGB   Date Filed 10/14/20   Entry Number 42-4   Page 3 of 11
9:19-cv-02163-RMG-MGB   Date Filed 10/14/20   Entry Number 42-4   Page 4 of 11
9:19-cv-02163-RMG-MGB   Date Filed 10/14/20   Entry Number 42-4   Page 5 of 11
9:19-cv-02163-RMG-MGB   Date Filed 10/14/20   Entry Number 42-4   Page 6 of 11
9:19-cv-02163-RMG-MGB   Date Filed 10/14/20   Entry Number 42-4   Page 7 of 11
9:19-cv-02163-RMG-MGB   Date Filed 10/14/20   Entry Number 42-4   Page 8 of 11
9:19-cv-02163-RMG-MGB   Date Filed 10/14/20   Entry Number 42-4   Page 9 of 11
9:19-cv-02163-RMG-MGB   Date Filed 10/14/20   Entry Number 42-4   Page 10 of 11
9:19-cv-02163-RMG-MGB   Date Filed 10/14/20   Entry Number 42-4   Page 11 of 11
